Morse, J.,
dissenting. The guardian ad litem’s written report was properly admitted in evidence by agreement of the parties under *562V.R.F.E 7(d); therefore, I dissent.1 It is undisputed that at the temporary hearing the parties agreed to the trial court’s admission of the written report. This Court holds, however, that “such an agreement can be binding only after the parties have had an opportunity to review the report.” This holding is neither supported by the language of Rule 7 nor workable as a practical matter. After today, only in the most rare of cases — when the report favors both parties equally — will a GAEs report be submitted to the family court under Rule 7(d). See Reporter’s Notes, V.R.F.E 7(d) (as general rule, reports from guardians will be submitted only if parties agree to their submission).
As the Court concedes, Rule 7(d) does not set forth any time frame for the parties to stipulate to admission of a GAEs report. In support of its conclusion that there can be no binding stipulation to admission of a report until the parties have had an opportunity to review it, the Court can only note that the sentence in Rule 7(d) allowing GAL reports to be submitted to the court by agreement of the parties follows the sentence requiring that guardians submit their reports to the parties.2 The mere location of these two sentences cannot be parlayed into a prohibition on parties stipulating to admission of reports before reviewing them. Had such a result been intended, it no doubt would have been stated.
The Court cannot point to, and I have not found, any case law suggesting that parties may not stipulate to the admission of evidence not yet gathered or prepared. Indeed, courts find such stipulations to be binding, even when the evidence would otherwise be inadmissible. See, e.g., Blake v. Division of Child Support Enforcement, 525 A.2d 154, 158 (Del. 1987) (upholding stipulation to admission of future *563blood-test results in paternity action); Sauzer-Johnsen v. Sauzer, 544 N.E.2d 564, 569 (Ind. Ct. App. 1989) (upholding stipulation to admission of future polygraph results in divorce case); Moore v. Richard West Farms, Inc., 437 S.E.2d 529, 531 (N.C. Ct. App. 1993) (upholding stipulation requiring parties to adhere to results of survey done by independent court-appointed surveyor). Here, the parties contemplated that the family court would see and consider the GAEs report, whomever it favored.
By providing the GAL with incentives not to write a report favorable to either party, the Court’s holding undermines the GAEs primary role, as stated in Rule 7(d) — to “act as an independent parental advisor and advocate whose goal shall be to safeguard the child’s best interest.” When we limit the GAEs opportunity to form opinions and communicate with the court, we limit the GAEs ability to safeguard the child’s best interests. By the same token, we limit the family court’s ability to become aware of and protect the children’s best interests — its primary objective when determining parental rights and responsibilities. The family court here acted wisely in allowing the parties to make practical use of the GAL.
In my view, it is preferable that the parties’ agreement concerning the scope of the GAEs written report be established before the GAL begins to contact persons in connection with the case. Here, for example, with the knowledge and consent of the parties, the GAL interviewed many people and filed a detailed report six days before the hearing on the merits. Nevertheless, the GAL was ultimately not permitted to testify or to submit her report into evidence. If the fruits of a GAEs labor are not to be shared with the family court, it doesn’t make sense to waste the GAEs time. The parties in a divorce action, who often may not have the resources to pay for an independent family evaluation, should be allowed to agree to the admission of a GAEs report before reviewing its contents. Such an agreement would not preclude the parties from challenging the accuracy of the report or the trustworthiness of its author at the final hearing. See Sisson v. State, 353 S.E.2d 836, 839 (Ga. Ct. App. 1987) (party’s stipulation to admission of testimony or evidence does not preclude that party from contesting accuracy of testimony or evidence; admissibility does not equate to incontestability).
The Court nevertheless finds its interpretation of Rule 7(d) consistent with the rule’s policy of acquiring “a neutral party’s view of the child’s best interests” because the information in the report may not be “neutral,” and therefore not “sufficiently trustworthy to be *564admissible in a court of law.” This approach throws the baby out with the bath water. The cure for this potential problem is not to grant either party a veto power over admission of a preapproved report regardless of the merits of the opposing party’s objections, but rather to provide the opposing party with an opportunity to refute the report’s contents.
Permitting the mother to back out of her agreement serves no just purpose. Fairness was preserved because both parties agreed to the procedure, knowing they were taking a chance on the results of the GAEs investigation. Permitting a party to renege merely because she was not favored in the report is hardly a principled holding of this Court. Cf. Cullin v. State, 565 P.2d 445, 457 (Wyo. 1977) (because accused who stipulated to admission of polygraph test results would undoubtedly have relied on results if they had been positive, it would be unreasonable to allow him to defeat introduction merely because results were unfavorable); cf. State v. Unterseher, 255 N.W.2d 882, 888 (N.D. 1977) (rejecting argument that blood-test results in paternity actions are admissible pursuant to stipulation only if results are negative).
In fairness, some blame must be cast upon the rule that generated the issue on appeal. Rule 7(d), an apparent compromise resulting from the opposing views of members of the Family Court Rules Advisory Committee, is a rule at war with itself. Indeed, Rule 7(d) is the proverbial committee version of a horse — a two-humped camel containing provisions diametrically opposed to one another.
Many of the rule’s provisions leave the unmistakable impression that the GAL is to take an active role in court proceedings to protect the child’s best interests. Toward this end, the GAL is required to act as an “independent parental advisor and advocate,” reviewing “all options which may be presented to the court” and assisting the child’s attorney “in advising the child regarding those options.” V.R.F.E 7(d). Further, the GAL is required to state a “position” to the court, presumably the GAEs opinion on the ultimate issue. Id.
Oddly, though the GAEs mandate is to act as an advisor and advocate to protect the child’s best interests, the GAEs reasons given on the record for her “position” may not be based on anything outside the record, and the GAL may not testify unless such testimony is necessary. Thus, the GAEs opinion on custodial issues may not be probed based on her contact with the child and other persons outside the courtroom. Further, today this Court holds that, even if the parties consent to have the GAL file a written report concerning *565parental rights and responsibilities, that report may not be filed unless the parties agree once again to its admission after they have had a chance to see if the report is favorable to their desires. Thus, for all practical purposes, the GAL is now frustrated from investigating the child’s situation and filing a written report. Ironically, these limitations, whether expressly contained in the rule or read into the rule by this Court, prevent the GAL from fulfilling the rule’s stated mandate to protect the child’s best interest.
It appears that two viewpoints surfaced within the Family Court Rules Committee — one opposed to the GALs role in divorce cases and one in favor of it. Those opposed to the GAEs role sought to limit the allowable bases for the GAEs position and to discourage the GAL from testifying. Apparently, they believe that guardians are not to be trusted to assist the family court in making custodial decisions. Only “experts” should fulfill that role. This point is addressed somewhat obliquely in the Reporter’s Notes to Rule 7:
In matters governed by this rule, state-employed social workers rarely become involved. Impartial parental evaluations and home studies are difficult to come by. Despite their apparent availability, guardians ad litem should not be asked to perform these functions. Instead, an expert evaluation or home study may be ordered pursuant to Rule 5.
Thus, while the rule itself does not preclude guardians from performing home studies, the reporter suggests that guardians are disfavored to do them because of the restrictions on the guardians testifying. Yet, the Reporter’s Notes to V.R.F.E 5 explicitly provide that the performance of home studies3 is not limited to “experts”:
The qualifications of the person selected to perform the home study need not include formal education in family matters, nor certification as a mental health professional or physician. Practical experience or nonacademic training may suffice.
Once again, we see the clash of viewpoints regarding the scope of the role of guardians ad litem and the confusion that has resulted.
*566If these rules are read narrowly to restrict the GAEs role, the family court is left without an impartial investigation and evaluation from a neutral person in divorce cases where the parties cannot afford to hire experts. Historically, the GAL program in divorce cases was meant to fill that void, at least, until Rule 7(d) was promulgated. If Rule 7(d) is construed to so limit the use of guardians, the quality of most divorces involving custodial decisions will suffer. Unless the parties can afford, or the state wishes, to finance evaluations and “home studies” by experts, a rigid application of Rule 7(d) will leave the family court with nothing to rely on in making custody determinations except the partisan presentations of the parties, who unfortunately are too often more interested in getting their way than fostering their children’s best interests.
I dissent. I am authorized to say that Chief Justice Allen joins the dissent.

 I would affirm the Windham Family Court’s judgment on all issues; however, I see no purpose in addressing the issues not considered in the Court’s opinion. Regarding the issue of attorney’s fees, I would hold that the wife has failed to show that the court abused its discretion in awarding the husband attorney’s fees with respect to her motion to stay. See Milligan v. Milligan, 158 Vt. 436, 444, 613 A.2d 1281, 1286 (1992) (trial court may award attorney’s fees in divorce ease at its discretion).


 The Court also cites to the Reporter’s Notes to VR.F.E 7(d) as authority for the proposition that reports may be submitted to the court only if both parties agree after reviewing them. The Reporter’s Notes provide:
The rule does contemplate the filing of reports by guardians ad litem. This is permissible only after submission to the parties and only by agreement of the parties .... Thus, as a general rule, reports from guardians will be submitted only if the parties agree to submission.
These notes suggest only that the GAL must not file the reports with the court ex parte, not that the parties must review the report before agreeing to file it with the court.


 A “home study” is defined in the Reporter’s Notes to YR.ER 5(a), as follows:
Home studies may include investigation of the surroundings of the children, their age, educational needs, health, habits and history, and the character, parenting skills and parental experience of the adults involved in a family court proceeding, as well as any other matter which the court deems relevant to its determinations.